Exhibit 10.1
LYONDELLBASELL INDUSTRIES
NON-EXECUTIVE BOARD MEMBER
RESTRICTED STOCK UNIT AWARD AGREEMENT




By letter (the “Grant Letter”), effective as of [______], 20[__] (the “Grant
Date”), LyondellBasell Industries N.V. (the “Company”), pursuant to the
LyondellBasell Industries Long-Term Incentive Plan (the “Plan”), has granted to
the Participant the right to receive the number of shares of Common Stock (as
defined in the Plan) specified in the Grant Letter subject to transfer and
forfeiture restrictions (“Restricted Stock Units”). These grants are all subject
to adjustment as provided in the Plan, and the following terms and conditions
(the “Award Agreement”):
1.Relationship to Plan and Company Agreements.


This Restricted Stock Unit grant is subject to all Plan terms, conditions,
provisions and administrative interpretations, if any, adopted by the Board.
Except as defined in this Award Agreement, capitalized terms have the same
meanings ascribed to them in the Plan.
2.Restriction Period and Vesting Schedule.
(a)The Restriction Period applicable to the Restricted Stock Units shall lapse
on the first anniversary of the Grant Date (the “Vesting Date”). Except as
otherwise provided in this Section 2, the Participant must be in continuous
service as a member of the Board from the Grant Date through the Vesting Date to
vest in Restricted Stock Units.
(b)If the Participant has been in continuous service as a member of the Board
since the Grant Date, the Restriction Period shall lapse and the Restricted
Stock Units shall become fully vested, irrespective of the limits in
subparagraph (a), upon (1) involuntary termination of service as a member of the
Board of Directors of the Company in connection with the occurrence of a Change
of Control, (2) any termination of service as a member of the Board due to death
or Disability, or (3) such other circumstances as determined by the Board in its
sole discretion with respect to all or any portion of the Restricted Stock
Units, provided that the Participant shall abstain from any such determination.
In the event that the Grantee’s service as a member of the Board terminates at
the Company’s next annual general meeting of shareholders (due to the Grantee’s
retirement, resignation, or otherwise) and prior to the Vesting Date, the
Restricted Stock Units shall not be forfeited and shall continue to be earned
and vest on the Vesting Date unless otherwise determined by the Board in its
sole discretion.
(c)For purposes of this Award Agreement, “Disability” means a permanent and
total disability as defined in 22(e)(3) of the Code.
3.Terms and Conditions.
Each Restricted Stock Unit shall be subject to the restrictions below during the
Restriction Period. A Participant shall not be entitled to any payment under
Section 5 until the Restriction Period for affected Restricted Stock Units
lapses. No rights related to a Restricted Stock Unit may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restriction
Period. Restricted Stock Units shall be forfeited on the date the Participant’s
service as a member of the Board terminates prior to the Vesting Date except as
otherwise provided in Section 2 hereof.
1

--------------------------------------------------------------------------------







4.Registration of Units.
The Participant’s right to receive Common Stock in settlement of the Restricted
Stock Units shall be evidenced by book entry (or by such other manner as the
Board may determine).
5.Settlement.
Subject to Section 7 hereof, when the Restricted Stock Units vest under Section
2 and the Restriction Period lapses, a Participant shall become entitled to
receive, within 60 days of the date the Restriction Period lapses, the number of
shares of Common Stock equal to the number of Restricted Stock Units which have
vested on such date.
6.Dividend Equivalents.
The Company will pay Dividend Equivalents for each outstanding Restricted Stock
Unit as soon as administratively practicable after dividends, if any, are paid
on the Company’s outstanding shares of Common Stock.
7.Withholding.
No shares of Common Stock shall be delivered to or for a Participant unless the
amount of all federal, state and other governmental withholding tax requirements
imposed upon the Company for those shares has been remitted to the Company or
unless provisions to pay withholding requirements have been made to the Board’s
satisfaction. The Board may make any provision it deems appropriate to withhold
any taxes it determines are required in connection with the Restricted Stock
Units. Unless the Participant pays all taxes required to be withheld by the
Company or paid in connection with vesting of all or any portion of the
Restricted Stock Units by delivering cash to the Company, the Company shall
withhold from the Restricted Stock Unit grant shares of Common Stock having a
Fair Market Value equal to all taxes required to be withheld with respect to the
award of Restricted Stock Units.
8.No Fractional Shares.
No fractional shares of Common Stock are permitted in connection with this Award
Agreement. For purposes of pro-ration in Section 2(b)(3), if applicable,
Restricted Stock Units shall be rounded up to the nearest whole share of Common
Stock. Any shares of Common Stock withheld pursuant to Section 7 shall be
rounded to whole shares in the manner determined by the Board to be appropriate
to satisfy the minimum statutory withholding requirements.
9.Successors and Assigns.
This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted.
2

--------------------------------------------------------------------------------







10.Section 409A.
It is intended that the provisions of this Award Agreement not be subject to the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder pursuant to the short-term deferral
exception in Treasury Regulation § 1.409A-1(b)(4), and the Award Agreement shall
be interpreted and administered accordingly.


LYONDELLBASELL INDUSTRIES N.V.




3